DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 11/26/2019 are pending.
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Claim Objections
Claim 2 is objected to because of the following informalities:  “the inlet stator vane” should be written “the turbine inlet stator vane”.
Claims 2 and 3 are objected to because of the following informalities:  “the cooling passage” should be written “the air cooling passage”.
Claim 3 is objected to because “the inner portion” and “the outer portion” should be written “the inner wall portion” and “the outer wall portion”, respectively.
Claim 4 is objected to because “each cooling passage” should be written “each of the cooling passages”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “wherein the manifold, combustor wall, and turbine inlet stator vane are all of a monolithic construction.” “[The] turbine inlet stator vane” is recited without antecedent basis.  It is unclear whether the claim is intended to include the limitations of claim 2 where the turbine inlet stator vane is introduced.  Additionally, it is unclear whether the manifold, combustor wall, and turbine inlet stator vane are required to each individually be monolithic are whether the structures all together for a monolithic structure.
Claim 13 recites, “[The] turbine inlet stator vane” is recited without antecedent basis.  It is unclear whether the claim is intended to include the limitations of claim 2 where the turbine inlet stator vane is introduced.”
Claims 14-15 are rejected at least by basis on claim 13.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites, “wherein the air cooling passage is defined through the inner wall portion of the combustor wall; or wherein the inner air cooling passage is defined through the outer wall portion of the combustor wall,” while base claim 1 already states, “wherein the combustor wall includes an air cooling passage embedded inside at least one of the inner wall portion and the outer wall portion,” therefore the apparatus of claim 16 does not require any structure additional to that of claim 1 and any invention that reads on claim 1 also reads on claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarmon (US 2013/0014512).
Regarding Claim 1 and claim 16, Jarmon discloses a system comprising: 

Regarding Claim 2, Jarmon discloses further comprising a turbine inlet stator vane 70 in the outlet of the combustor 46 (see Fig. 3), wherein the cooling passage 140 or 142 has an outlet 374 or 376 positioned downstream of the inlet stator vane (see Fig. 3).
Regarding Claim 7, Jarmon discloses a plurality of circumferentially spaced apart turbine inlet stator vanes 70 in the outlet of the combustor 46 (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zong (US 2017/0067635) in view of Cai (US 2014/0216043).
Regarding Claims 1 and 3, Zong discloses in Fig. 2, a system comprising: 
a combustor 12 including a combustor wall (comprising 58a, 60a, 58b and 60b) with a combustor dome 132 at an upstream end of the combustor wall, and an outlet at a downstream end of the combustor (see also Fig. 1), wherein the combustor wall includes an inner wall portion 58a+60a and an outer wall portion 58b+60b defining an interior 22 of the combustor therebetween, each of the inner wall portion and outer wall portion extending from the combustor dome 132 to the downstream end (right side of the figure; see also Fig. 1) of the combustor wall, wherein the combustor wall includes an air cooling passage 134 embedded inside at least one of the inner wall portion and the outer wall portion, extending from the upstream end of the combustor wall (see Figs. 1-2) to the downstream end of the combustor wall (see Fig. 1).
Zong does not disclose wherein the cooling passage is one of a plurality of circumferentially spaced apart cooling passages through the combustor wall, wherein 
Cai discloses in Figs. 2-9 a combustor wall/combustor wall portion 30 comprising an air cooling passage 34 wherein the air cooling passage 34 extends from an upstream end 36 of the combustor wall portion to the downstream end 38 of the combustor wall portion.  Cai further teaches wherein the cooling passage 34 is one of a plurality of circumferentially spaced apart cooling passages 34 through the combustor wall 30 and are embedded in the wall 30 (see Figs. 2-9). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Zong, replacing the singular passage embedded in the inner wall portion with the plurality of circumferentially spaced apart cooling passages 34 taught by Cai in order to provide a larger number of smaller-sized cooling channels per unit area, which improves the heat transfer efficiency of the liner (Cai para. 0018).
Regarding Claim 4
Regarding Claim 5, Zong in view of Cai teaches the claimed invention as discussed above.  Cai teaches the incorporated plurality of cooling passages which includes wherein the cooling passages 34 follow a helical pattern around the combustor wall 30 (see Fig. 5; read para. 0019).
Regarding Claim 8, Zong in view of Cai teaches the claimed invention as discussed above.  Zong additionally discloses in Figs. 2 and 6-8, a multipoint fuel injection system 20 in the combustor dome 132 (see Fig. 2), wherein the multipoint fuel injection system includes a plurality of fuel injectors 20 with air passages 218 extending through the combustor dome 132 (see Figs. 2 and 6) for communication of compressor discharge air 156 through the combustor dome 132 into the combustor 12 for combustion (read para. 0049).
Regarding Claim 9, Zong in view of Cai teaches the claimed invention as discussed above.  Zong additionally discloses in Figs. 2 and 6-8, wherein the multipoint fuel injection system includes a fuel manifold 144 in fluid communication with the fuel injectors for injecting fuel with the compressor discharge air for atomization of the fuel for combustion in the combustor (see, in particular, Figs. 6-8; read para. 0052).
Regarding Claim 11, Zong in view of Cai teaches the claimed invention as discussed above.  Zong additionally discloses in Figs. 2 and 6-8, wherein the manifold 144 is a multistage manifold (see two fuel passages 216 in Fig. 6; read para. 0051) defined therein for staging flow to the injectors 20 (intended use; the multiple fuel passages can be used for staging fuel flow to the injectors).
Regarding Claim 12, Zong in view of Cai teaches the claimed invention as discussed above.  Zong additionally discloses in Figs. 2 and 4, wherein the manifold .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zong (US 2017/0067635) in view of Cai (US 2014/0216043) and further in view of Herman (US 4,244,178) and Matsuhama (US 5,865,030).
Regarding Claim 6, Zong in view of Cai teaches the claimed invention as discussed above.  Zong in view of Cai does not explicitly teach an ignition boss defined in the combustor wall for passage of an ignitor through the combustor wall, wherein the cooling passages conform around the ignitor boss.
Herman discloses in Fig. 5, a combustor wall 66.  Herman teaches in Fig. 5, an ignition boss 144 defined in the combustor wall for passage of an ignitor 146 through the combustor wall 66.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Zong in view of Cai further to include the ignitor boss defined in the combustor wall as taught by Herman in order to have an ignitor provide ignition for the combustor while the boss serves as a mounting pad for the ignitor (Herman col. 4, ll. 43-45).
Matsuhama discloses in Fig. 2, a plurality of circumferentially spaced apart cooling passages 16 within a combustor wall 2.  Matsuhama teaches the cooling passages conform around a boss 40 (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Zong in view of Cai and Herman to include wherein the cooling passages conform around the ignitor boss as taught by Matsuhama in order to provide continuity 

Examiner’s Comment
Claims 10 and 13 would be allowable if amended to include the limitations of the base and intervening claims as well as the limitations of claim 2 (which would also resolve some of the §112(b) issues described above).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D.F/                                                                    /GERALD L SUNG/                                                                               Primary Examiner, Art Unit 3741                                                                                                           Examiner, Art Unit 3741